I concur in the order reversing the judgment and remanding the cause for a new trial. I do so, however, upon one ground only, namely, that plaintiff failed to accept within two weeks the diminution of the judgment required by the trial court's order of February 19, 1927. That order is quoted in full by Mr. Justice STRAUP. It relates to the motion for a new trial. It is not happily worded, but, in my judgment, the fair import of the order is that upon failure to accept the reduction of the judgment by the plaintiff within the time designated therein a new trial resulted. The great weight of authority seems to be to the effect that a new trial granted upon condition becomes absolute upon failure to meet the condition. The authorities cited by Mr. Justice STRAUP support that view, and no authorities to the contrary are cited by respondent.
The trial court's instructions, considered as a whole, I think fairly submitted to the jury the issues of fact to be determined by them. At least the instructions were not so misleading or erroneous as to call for a reversal of the judgment.